DETAILED ACTION
	This is the initial Office action for non-provisional application 16/219,016 filed December 13, 2018, which claims priority from provisional application 62/598,388.  Claims 1-37, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-20) in the reply filed on June 21, 2022 is acknowledged.
Applicant has indicated that claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Figs. 21-23), there being no allowable generic or linking claim.  Additionally, the examiner withdraws claims 19-36 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, wherein some of the features recited in claim 19 (for example, “an affixment member affixed to the brace … wherein the affixment member and the finger carrier assembly together constitute the finger engagement member”) are not illustrated in Figs. 1-20 of elected Species A.  The examiner also withdraws claims 6-8 and 12 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, wherein the features recited claims 6-8 and 12 are not illustrated in Figs. 1-20 of elected Species A.
Applicant is reminded that upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  However, the drawings must show every feature of the invention specified in the claims as required by 37 CFR 1.83(a) or the features must be canceled from the claims.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application 62/598,388, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 13-15 are directed toward “a grip” and features thereof which were not described in the provisional application and are therefore not entitled to the priority benefit of the provisional application.  For the purpose of applicable prior art, claims 13-15 have the effective filing date of December 13, 2018, which is the filing date of the current application.  Claims 1-5, 9-11, and 16-18 will have the effective filing date of December 13, 2017, which is the filing date of the provisional application 62/598,388.

Claim Objections
Claim 15 is objected to because it does not include a status identifier as required by 37 CFR 1.121(c).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 each recite limitations directed to the method of using the orthotic device; however, since claim 1 is directed to the orthotic device, claims 17 and 18 encompass both the apparatus and the method steps of using the apparatus which render claims 17 and 18 indefinite since it creates confusion as to when direct infringement occurs.  In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  See MPEP 2173.05(p).  For examination purposes, claims 17 and 18 will be interpreted as the intended use of the orthotic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2016/0287422) in view of Hoffman et al. (US 2017/0333242).
Regarding claim 1, Kelly discloses a powered orthotic device (device 100) of the type being removably attachable to an arm of a wearer, the device (100) including a brace (brace system with sub-assemblies 110, 150), a finger engagement member (first section 114) coupled to the brace to engage a set of fingers, a thumb engagement member (second section 116), and a hand actuator (actuator assembly 130) configured to cause motion of the finger engagement member (114) relative to the thumb engagement member (116) (Fig. 3; ¶ 0044-0047).
However, Kelly fails to teach a locking mechanism affixed to the brace and a removably attachable finger carrier assembly, the finger carrier assembly including a finger carrier shaped to engage the set of fingers of the wearer when the finger carrier assembly is attached to the locking mechanism and an affixment member configured to be removably attached to the locking mechanism, wherein the locking mechanism and the finger carrier assembly together constitute the finger engagement member.
Hoffman (‘242) discloses a orthotic splint (splint 100) comprising a brace (hand support section 110), a finger engagement member, a locking mechanism (finger struts 130) affixed to the brace (110), and a removably attachable finger carrier assembly (elongated tensioners 160), the finger carrier assembly (160) including a finger carrier (cradles 166) shaped to engage a set of fingers of the wearer when the finger carrier assembly (160) is attached to the locking mechanism (130) and an affixment member (elongated body portions 162 with nodes 164) configured to be removably attached to the locking mechanism (130), wherein the locking mechanism (130) and the finger carrier assembly (166) together constitute the finger engagement member so that the wearer can don the orthotic splint (100) without assistance by a second person by attaching the orthotic splint (100) to the arm of the wearer, placing the set of fingers into the finger carrier (166), and using a free hand of the wearer to affix the affixment member (162, 164) to the locking mechanism (130) (Figs. 1-4; ¶ 0033-0037).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthotic device taught by Kelly to include a locking mechanism affixed to the brace and a removably attachable finger carrier assembly including a finger carrier and an affixment member configured to be removably attached to the locking mechanism as taught by Hoffman (‘242) for the purpose of adjustably positioning the finger carrier with respect to the brace.
Regarding claims 9 and 10, the combination of Kelly and Hoffman (‘242) discloses the invention substantially as claimed, as described above, and Hoffman (‘242) further discloses that the finger carrier (166) includes a set of receivers, each of the receivers being configured for a distinct finger of the wearer such that the wearer may place a distinct finger in each distinct receiver of the set of receivers, wherein each receiver in the set of receivers is selected from the group consisting of a groove, a ring, a sleeve, a cup, and combinations thereof (Figs. 1-2).
Regarding claim 16, the combination of Kelly and Hoffman (‘242) discloses the invention substantially as claimed, as described above, and Hoffman (‘242) further discloses that the locking mechanism (130) is disposed on a portion of the brace configured to be coupled to a dorsal surface of the wearer’s hand or a lateral surface of the wearer’s hand (Fig. 2).
Regarding claims 17 and 18, the combination of Kelly and Hoffman (‘242) discloses the invention substantially as claimed, as described above, wherein the orthotic device taught by the combination of Kelly and Hoffman (‘242) is capable of being used such that the wearer can place the set of fingers into the finger carrier (166) before using a free hand to affix the affixment member (162, 164) to the locking mechanism (130) or the wearer can use a free hand to affix the affixment member (162, 164) to the locking mechanism (130) before placing the set of fingers into the finger carrier (166).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Hoffman (‘242) as applied to claim 1, and in further view of Hoffman et al. (US 9,764,190).  The combination of Kelly and Hoffman (‘242) discloses the invention substantially as claimed, as described above, and Hoffman (‘242) further teaches that the shape of the affixment member may vary (¶ 0037).  However, the combination of Kelly and Hoffman (‘242) fails to teach that the affixment member includes a loop and the locking mechanism incudes a catch that removably retains the loop.
Hoffman (’190) discloses a hand splint (splint 40) comprising a finger engagement member, a locking mechanism (posts 419) affixed to a platform (115) and a removably attachable finger carrier assembly including a finger carrier (finger sleeve 128) shaped to engage the set of fingers of the wearer when the finger carrier assembly is attached to the locking mechanism (419) and an affixment member (bands 401) configured to be removably attached to the locking mechanism (419), wherein the locking mechanism (419) and the finger carrier assembly together constitute the finger engagement member (Figs. 4A-4B; column 15, lines 6-14 & 40-45).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the affixment member and the locking mechanism to include a loop and a catch, respectively, as taught by Hoffman (‘190) since both configuration would perform the function of removably securing the finger carrier assembly to the brace equally well.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Hoffman (‘242) as applied to claim 1, and in further view of Rodriguez (US 5,800,561).  The combination of Kelly and Hoffman (‘242) discloses the invention substantially as claimed, as described above, but fails to teach a grip permanently attached to the finger carrier that is configured to provide an increased surface area for contacting an object relative to the finger carrier, wherein the grip includes a rigid plate, and wherein an underside of the grip has a textured surface to increase friction between the grip and an object to be grasped.
Rodriguez discloses an orthotic device comprising finger carrier and a grip (gripping member 10) permanently attached to the finger carrier that is configured to provide an increased surface area for contacting an object relative to the finger carrier, wherein the grip (10) includes a rigid plate, and wherein an underside (gripping surface 12) of the grip (10) has a textured surface to increase friction between the grip (10) and an object to be grasped (Fig. 1; column 2, lines 52-57; column 5, lines 8-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthotic device taught by the combination of Kelly and Hoffman (‘242) to include a grip permanently attached to the finger carrier that is configured to provide an increased surface area for contacting an object relative to the finger carrier, wherein the grip includes a rigid plate, and wherein an underside of the grip has a textured surface to increase friction between the grip and an object to be grasped as taught by Rodriguez for the purpose of improving the wearer’s ability to grip object while wearing the orthotic device.

Claims 1, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2016/0287422) in view of Bonutti (US 6,921,377).
Regarding claim 1, Kelly discloses a powered orthotic device (device 100) of the type being removably attachable to an arm of a wearer, the device (100) including a brace (brace system with sub-assemblies 110, 150), a finger engagement member (first section 114) coupled to the brace to engage a set of fingers, a thumb engagement member (second section 116), and a hand actuator (actuator assembly 130) configured to cause motion of the finger engagement member (114) relative to the thumb engagement member (116) (Fig. 3; ¶ 0044-0047).
However, Kelly fails to teach a locking mechanism affixed to the brace and a removably attachable finger carrier assembly, the finger carrier assembly including a finger carrier shaped to engage the set of fingers of the wearer when the finger carrier assembly is attached to the locking mechanism and an affixment member configured to be removably attached to the locking mechanism, wherein the locking mechanism and the finger carrier assembly together constitute the finger engagement member.
Bonutti discloses a finger orthosis (orthosis 10) comprising a brace (hand cuff 12), a finger engagement member, a locking mechanism (cylindrical members 210 + set screws 216) affixed to the brace (12), and a removably attachable finger carrier assembly (bending mechanism 16), the finger carrier assembly (16) including a finger carrier (finger cuffs 26) shaped to engage a set of fingers of the wearer when the finger carrier assembly (16) is attached to the locking mechanism (210+216) and an affixment member (connecting portion 40) configured to be removably attached to the locking mechanism (210+216), wherein the locking mechanism (210+216) and the finger carrier assembly (16) together constitute the finger engagement member so that the wearer can don the orthosis (10) without assistance by a second person by attaching the orthosis (10) to the arm of the wearer, placing the set of fingers into the finger carrier (26), and using a free hand of the wearer to affix the affixment member (40) to the locking mechanism (210+216) (Fig. 1; column 2, lines 3-27; column 8, lines 40-53).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthotic device taught by Kelly to include a locking mechanism affixed to the brace and a removably attachable finger carrier assembly including a finger carrier and an affixment member configured to be removably attached to the locking mechanism as taught by Bonutti for the purpose of adjustably positioning the finger carrier with respect to the brace.
Regarding claims 9 and 10, the combination of Kelly and Bonutti discloses the invention substantially as claimed, as described above, and Bonutti further discloses that the finger carrier (26) includes a set of receivers (straps 168, 170), each of the receivers (168, 170) being configured for a distinct finger of the wearer such that the wearer may place a distinct finger in each distinct receiver of the set of receivers, wherein each receiver in the set of receivers is selected from the group consisting of a groove, a ring, a sleeve, a cup, and combinations thereof (Fig. 1).
Regarding claim 11, the combination of Kelly and Bonutti discloses the invention substantially as claimed, as described above, and Bonutti further discloses that the finger carrier assembly (16) further includes a rigid stem (cuff arm 38) disposed between the finger carrier (26) and the affixment member (40) (Fig. 1; column 2, lines 21-27).
Regarding claim 16, the combination of Kelly and Bonutti discloses the invention substantially as claimed, as described above, and Bonutti further discloses that the locking mechanism (210+216) is disposed on a portion of the brace configured to be coupled to a dorsal surface of the wearer’s hand or a lateral surface of the wearer’s hand (Fig. 1).
Regarding claims 17 and 18, the combination of Kelly and Bonutti discloses the invention substantially as claimed, as described above, wherein the orthotic device taught by the combination of Kelly and Bonutti is capable of being used such that the wearer can place the set of fingers into the finger carrier (26) before using a free hand to affix the affixment member (40) to the locking mechanism (210+216) or the wearer can use a free hand to affix the affixment member (40) to the locking mechanism (210+216) before placing the set of fingers into the finger carrier (26).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon rejected claims 1 and 2, but would be allowable if rewritten in independent form including all of the limitations of base claim 1 and intervening claim 2.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Thompson, Jr. (US 9,707,103), Farrell et al. (US 7,892,194), Padova (US 7,833,183), Phelan et al. (US 7,537,577), Agee et al. (US 6,565,563), and Marx (US 5,876,363).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/26/2022